                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                  LITIGATION BUREAU

                                       Writer’s Direct Dial: (212) 416-8029
                                               October 11, 2020
    By ECF
    Hon. Nicholas G. Garaufis
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
            Re:    The Roman Catholic Diocense of Brooklyn v. Andrew Cuomo
                   E.D.N.Y., 20-cv-4844 NGG-CLP
    Dear Judge Garaufis:
            This Office represents Governor Andrew M. Cuomo, the defendant in the above-
    referenced matter. We are in receipt of the letter of plaintiff’s counsel Randy Mastro to Your
    Honor dated October 10, 2020 (ECF No. 16) requesting that the Court set an expedited briefing
    schedule and an evidentiary hearing with respect to the plaintiff’s request for a preliminary
    injunction in this matter. We would respectfully request that the defendant file opposition papers
    on Wednesday, October 14, 2020. We submit that no evidentiary hearing is required, and suggest
    that the Court review the parties’ submissions prior to making a determination with regard to
    whether to hold such an evidentiary hearing.

            Thank you for Your Honor’s consideration of this matter.
                                                    Respectfully submitted,

                                                    Seth J Farber /s/
                                                    Seth J. Farber
                                                    Assistant Attorney General
    cc: All Counsel (via ECF)




                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
